Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114 after Final Rejection
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e)  has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/18/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The amendment filed on 09/20/2022 has been entered. Claims 1-6, 8-9 are pending. Claims 7, 10-20 are cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the endoscope optics, the at least one emitter optical fiber, and the at least one detector optical fiber are independent of one another” in lines 17-18.
The paragraph [0036] and FIG. 3B of the instant application describes the endoscope optics 185 as a frame around emitter optical fibers 115 and detector optical fibers 120. Based on what is illustrated, optics 185 appears to be the housing frame at the distal end. In this view, use of “endoscope optics” in claim 1 does not appear to be clear. Appropriate correction/explanation is required. 
Claims 2-6, 8-9 are rejected for being dependent on rejected base claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahadevan (US 20120010483) in view of Niver (US 20110190760) and Weisser (US 20080044146).
Regarding claim 1, Mahadevan discloses a tissue detection system (FIG. 3G, reproduced below; para [0069]) for locally stimulating fluorescence in a surgical region, and locating areas in the surgical region, comprising; 
an endoscope probe (probe 356 can be an endoscope probe because this can be placed in the contact with the tissue in the exposed neck area; FIG. 3G; para [0099]) having a distal end configured for placement in contact or near contact with tissue material of interest (tissue 307; para [0104]); 
endoscope optics (Head portion 358 is a light filter optics as seen from FIG. 3G. para [0104]) extending through at least a portion of the endoscope probe, the endoscope optics configured to connect to an endoscopic camera (As can be seen from FIG. 3G, the optics is connected to the CCD via fibers.);
at least one emitter (laser source 352; para [0103]) and at least one emitter optical fiber (A first optical fiber 354; para [0104]), the at least one emitter being configured to emit radiation for stimulating fluorescence in the tissue material of interest, the at least one emitter optical fiber being coupled to the at least one emitter and extending through at least a portion of the endoscope probe (FIG. 3G; para [0104]); 
at least one detector  (spectrograph 366; CCD 368; para [0105]) and at least one detector optical fiber (second optical fiber 360; para [0105]), the at least one detector being configured to detect fluorescence from the tissue material  of interest,  the at least one detector optical fiber being coupled to the at least one detector and extending through at least a portion of the endoscope probe (FIG. 3G; para [0105]); 
a controller and user interface (computer 370 with display; para [0105]) coupled to the at least one emitter  (FIG. 3G), and configured to initiate the operation of the at least one detector (The computer 370 controls signal acquisition, processes data and displays. para [0106]); 
wherein distal ends of the at least one endoscope optics, the at least one emitter optical fiber  and the at least one detector optical fiber are collocated with the distal end of the endoscope probe (Distal end of fiber 354 and distal end of fiber 360 are collocated; FIG. 3G), the at least one emitter optical fiber is configured to transfer the radiation from the at least one emitter to the distal end thereof (optical fiber 354 transfers radiation from laser 352 to the tissue 307. FIG. 3G; para [0104]), and the at least one detector optical fiber is configured to transfer a signal corresponding to the fluorescence to the detector (Signals from the tissue are sent back to the spectrograph and CCD 368 via fiber 360 for detection. Para [0105]-[0106]; Images corresponding to the optical signals 305 emitted from the tissue 307 are used by the medical professional to identify tissues. Para [0106]; Note auto-fluorescence detected on PT FIG. 7 right. Para [0046],[0099]).
Mahadevan does not expressly disclose the controller being configured to initiate operation of the at least one emitter, and wherein the endoscope optics, the at least one emitter optical fiber, and the at least one detector optical fiber are independent of one another, and wherein the endoscope optics, the at least one emitter optical fiber, and the at least one detector optical fiber are collocated with the distal end of the endoscope probe at radially-spaced positions relative to one another.
Niver is directed to detecting diseased tissues through fiber optic based technology (abstract) and teaches a probe (endoscopic prob 108; FIG. 3) and emitter (laser source, 214) wherein a controller (controller 328; FIG. 3) is configured to initiate operation of the at least one emitter (The laser source module is managed by controller 328. Para [0038]). Niver further teaches that a single controller can control multiple of modules (FIG.3; para [0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the detection system of Mahadevan in accordance with the teaching of Niver so that a single controller could be used for controlling multiple modules/elements such as emitter or detector. 
Weisser is directed to illuminable image-conducting optical assembly (abstract) and teaches wherein the endoscope optics (optics housing 100 of image conducting assembly, FIG. 2; para [0014]), at least one emitter optical fiber (illumination conduits (optical fibers) 250; para [0026]; FIGS. 2A-2B), and the at least one detector optical fiber (conduits 220 (e.g., optical fibers); para [0025]; FIGS. 2A-2B) are independent of one another (as seen in FIGS. 2-3, all of these elements - optics housing 100 with collar 180, FIG. 4A, illumination fiber 250, and detection fiber 220, are independent of one another), and wherein the at least one emitter optical fiber, and the at least one detector optical fiber are collocated with the distal end of the endoscope probe at radially-spaced positions relative to one another (all of these elements - optics housing 100 with collar 180, FIG. 4A, illumination fiber 250, and detection fiber 220, are collocated and radially spaced; FIGS. 2A, 2B, 4A). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the probe (356) of Mahadevan to arrange  detector optical fibers and emitter optical fibers in accordance with the teaching of Weisser so that separate optical fiber and sensor fiber could be used for illuminating and sensing. Since Mahadevan and Weisser both teach similar optical probes, modification of probe of Mahadevan to have separate optical fibers provides predictable result of sending illumination and receiving reflected light signal via different fibers. 



    PNG
    media_image1.png
    512
    596
    media_image1.png
    Greyscale

Regarding claim 2, Mahadevan discloses wherein the tissue material of interest is parathyroid tissue (Fluorescence is used to identify parathyroid glands during thyroid and parathyroidectomies. Para [0071]).
Regarding claim 3, Mahadevan discloses wherein at least one of the at least one emitter comprises a narrowband radiation source whose frequency is centered on 785 nm plus or minus 10 nm (785 nm laser is used to excite the tissue of the neck. Para [0077], [0103]).
Regarding claim 4, Mahadevan discloses a filter (filter 358a; para [0104]) further limiting emitter bandwidth (filter 358a is noise filter thus would further limit radiation from laser 352. Para [0104]), and wherein at least one of the at least one emitter is a solid-state laser or a laser diode (Diode laser 352. FIG. 3G; para [0103]).
Regarding claim 5, Mahadevan discloses wherein at least one of the at least one detector is a near IR camera (Infrared imaging system with CCD; FIG. 3G; para [0069]; The signal that are used for image detection include the near-infrared signal, para [0012]. Thus, the imaging system is near Infrared camera. See also para [0105]) with a high pass filter (820 nm long pass filter is placed in front of the viewer; para [0080]), and wherein the high pass filter is configured to pass optical wavelengths above emitted wavelengths of the at least one emitter (The long pass filter would allow wavelength near 820 nm to pass through  and remove high intensity 785 nm laser light as well as visible light. Long pass filter would reduce any background signal from overhead lights during surgery. Para [0080]).
Regarding claim 6, Mahadevan discloses wherein the high pass filter is configured to pass optical wavelengths above 800 nm (820 nm long pass filter would allow wavelengths above 800 nm; para [0080]).
Regarding claim 8, Mahadevan discloses at least one modulator (Filter 358a is noise filter which further limits radiation from laser 352. Para [0104]; Thus, filter 358a can be considered as a modulator.) configured to modulate the radiation from at least one of the at least one emitter, and at least one demodulator (820 nm long pass filter would allow wavelengths near or above 820 nm to pass through allowing the fluorescence to pass through; para [0080]; Thus, 820 nm long pass filter can be considered as demodulator.) configured to demodulate the signal corresponding to the fluorescence.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahadevan (US 20120010483) in view of Niver (US 20110190760) and Weisser (US 20080044146), and  further in view of Averback (US 20020177778).
Regarding claim 9, Mahadevan does not expressly disclose at least one demodulator configured to demodulate the signal corresponding to the fluorescence and wherein the signal corresponding to the fluorescence is demodulated by the demodulator on a pixel by pixel basis.
Averback is directed to detecting lesions in tissue using autofluorescence (para [0002]) and teaches at least one demodulator (Computer 70 for manipulating and storing images; Para FIG. 1; [0057];) configured to demodulate the signal corresponding to the fluorescence (Generating ratio metric images of the autofluorescence; para [0059]); wherein the signal corresponding to the fluorescence is demodulated by the demodulator on a pixel by pixel basis (The computer computes ratio of intensities on a pixel by pixel basis from a suitably selected pair of images to produce a derived ratio metric image in which the differences between normal and abnormal tissue are accentuated. Para [0059]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify system of Mahadevan to include a process of signal demodulation in accordance with the teaching of Averback so that differences between normal and abnormal tissue are noticeable (para [0059] of Averback). 

Response to Arguments

Applicant’s arguments, 09/20/2022 have been fully considered and are persuasive.  The previous rejection dated 08/01/2022 has been withdrawn. However, in view of amendment, a new rejection has been made. See rejection under 103 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See references listed on the PTO-892. For example, see Amundson (US 6178346 B1) and Seibel (US 20150010878 A1) for similar disclosure as Mahadevan.
No claims have been allowed in this Office Action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANKAR R GHIMIRE whose telephone number is (571)272-0515. The examiner can normally be reached 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANKAR RAJ GHIMIRE/Examiner, Art Unit 3795


/ANH TUAN T NGUYEN/Supervisory Patent Examiner, Art Unit 3795
12/2/22